                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

JEFFREY A. TAYLOR,

                Plaintiff,                           Case No. 1:19-CV-323-BLW

         v.                                          MEMORANDUM DECISION
                                                     AND ORDER

ALDRIDGE PITE, et. al.

                Defendants.



                                     INTRODUCTION

         The Court has before it plaintiff’s application to proceed without payment of fees.

For the reasons explained below, the Court will conditionally deny the application and

dismiss this case unless the plaintiff amends his complaint to cure the flaws identified

below.

                                         ANALYSIS

         The Court is required to screen complaints brought by litigants who seek in forma

pauperis status. See 28 U.S.C. § 1915(e)(2). Plaintiff’s Complaint, or a portion thereof,

will be dismissed if it: (1) is frivolous or malicious; (2) fails to state a claim upon which

relief can be granted; or (3) seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2)(B)(i-iii). To state a claim upon which relief can

be granted, plaintiff’s Complaint must include facts sufficient to show a plausible claim

Memorandum Decision & Order - 1
for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). During this initial

review, courts generally construe pro se pleadings liberally, giving pro se plaintiffs the

benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

Additionally, if amending the complaint would remedy the deficiencies, plaintiffs should

be notified and provided an opportunity to amend. See Jackson v. Carey, 353 F.3d 750,

758 (9th Cir. 2003).

       In his complaint, plaintiff essentially is appealing from a decision of the Ada

County District Court, arguing that the District Judge and the attorneys conspired against

him during a foreclosure action to evict him from the property. The complaint is long

and very difficult to follow. It appears to be an appeal from the Ada County Judge’s

decision and does not contain any grounds for federal jurisdiction. The plaintiff fails to

explain why he is unable to appeal that decision through the Idaho state courts.

       As such, the complaint is frivolous and fails to state a claim upon which relief can

be granted. Yet the Court cannot hold that no conceivable amendment could save this

action. The Court will therefore give the plaintiff another opportunity to file an amended

complaint that will cure the flaws in the original complaint by doing the following: (1)

Stating a clear and coherent claim for relief; (2) Stating a foundation for Federal Court

jurisdiction; and (3) Explaining why the plaintiff has not pursued an appeal of the Ada

County District Court decision though the normal channels of the Idaho State Courts.

The Court will give plaintiff 10 days to file this amended complaint, which the Court will


Memorandum Decision & Order - 2
review again under the same standard applied here.

                                         ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that this action be

CONDITIONALLY DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §

1915(e)(2)(B)(i-iii) unless within ten (10) day, the plaintiff files an amended complaint

that cures the flaws identified above.



                                                 DATED: September 24, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




Memorandum Decision & Order - 3
